DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claim s 1 – 9 and 11 - 14 in the reply filed on August 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1 – 9 and 11 – 14 are under examination.
Status of Claims 
Claims 1 – 9 and 11 – 20 are pending.
Claims 10 and 21 – 62 have been cancelled.
Claims 1 – 9 and 11 – 13 are rejected.
Claim 14 is objected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 13 recites: “wherein the compound is of any one of Table 1 – 4”.  However, Table 4 describes compounds of Formula (VI) – (VIII), which are not within the scope of the compounds of claim 1.  It is suggested that claim be limited to Tables 1 – 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanyam et al. (US 6,160,172) (‘172), in view of PubChem (Zinc;2-oxidoacetate, 2006, retrieved 10/19/2021), in view of PubChem (Malate oxaloacetate manganese, 2017, retrieved 10/20/2021) in view of Williams et al. (US 5,679,344) and further in view Moffett et al. (US 2013/0150448).
The rejected claims cover, inter alia, a monomeric hydroxycitric acid (HCA) compound of formula (I):

    PNG
    media_image1.png
    201
    169
    media_image1.png
    Greyscale
wherein X1, Y1 and Y2 are as defined in the claims.
Dependent claim 2 limits Y2 to hydrogen or a monovalent metal.
Dependent claim discloses that the monomer HCA is a lactone of Formula (II).

    PNG
    media_image2.png
    172
    167
    media_image2.png
    Greyscale

Dependent claims 4, 5 and 6 further limit X1.  Dependent claims 7 and 8 further limit Y1 and Y2.  Dependent claim 9 limits HCA to (-)-hydroxycitric acid.
However, Balasubramanyam directed to a new soluble double metal salt of group IA and IIA of (-) hydroxycitric acid of general formula 1:
	
    PNG
    media_image3.png
    142
    235
    media_image3.png
    Greyscale

where X is IA group metal : Li or Na or K or Rb or Cs or Fr where Y is IIA group metal : Be or Mg or Ca or Sr or Ba or Ra where the concentration of X in the salt varies from 1.5 - 5 1.0%, the concentration of Y in the salts varies from 2.0 - 50.9%, the concentration of HCA in the salt varies from 31.0 - 93.0% depending on the
nature of X and Y.  Balasubramanyam discloses a monomeric hydroxycitric acid (HCA) compound similar to the compound of Formula I of the instantly claimed invention, as shown (Formula II, where the compound was produced using the methodology identical to the methodology disclosed by the applicants on page 47, line 25 to page 48 line 8 of 
	Balasubramanyam further discloses wherein Y2 is a monovalent metal (the sodium ion is attached to the carboxy group linked to the C3 carbon atom of the hydroxycitric acid; column 2, lines 50-65).  Further, Balasubramanyam discloses wherein X1 is a Group IIA metal (the calcium ion, which is the metal from Group IIA, is attached to the carboxy group attached to the C2 carbon atom of the hydroxycitric acid; column 2, lines 50-65).  Furthermore, in the Formula II of Balasubramanyam Y1 is an H.  Additionally, the HCA of Balasubramanyam is (-)-hydroxycitric acid. (column 2, lines 23 – 26, 30 & 65).
For the purpose of examination it is to be noted that Y of ‘172 is interpreted as equal to X1 of the instantly claimed formula (I) and X of ‘172 is interpreted as equal to Y2 of the instantly claimed formula (I).
The difference between the instantly claimed invention and Balasubramanyam et al. (‘172) is as follows: there is no disclosure of a compound where the second bond of the divalent metal is linked to the hydroxy group of the alpha-hydroxy acid, thus 
However, PubChem'2006 discloses the compound where the second bond of the divalent metal is linked to the hydroxy group of the alpha-hydroxy acid, thus displacing the hydrogen atom of the hydroxy group (formula, where the second bond of the divalent metal Zn is linked to the hydroxy group of the alpha-hydroxy acid; page 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have modified the compound, as previously disclosed by Balasubramanyam, in order to have provided for the compound where the second bond of the divalent metal is linked to the hydroxy group of the alpha-hydroxy acid, thus displacing the hydrogen atom of the hydroxy group, as previously disclosed by PubChem'2006 (PubChem'2006; page 2), for providing alternative representation of the salt of the hydroxycitric acid where hydroxy group of the acid acts as a chelator.  Further, provided that Balasubramanyam and PubChem'2006 both disclose the structures of the salts of the divalent metal with the alpha-hydroxy acids (Balasubramanyam; column 2, lines 50-65) (PubChem’2006; page 2), the modification to Balasubramanyam’s structure, of providing for the compound where the second bond of the divalent metal is linked to the hydroxy group of the alpha-hydroxy acid, thus displacing the hydrogen atom of the hydroxy group, would provide the benefit of disclosing alternative representation of the salt of the hydroxycitric acid where hydroxy group of the acid acts as a chelator.
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention 
With regard to X1 being a Group IIB metal, the Examiner turns to the combined teaching of Balasubramanyam in view PubChem'2006.  The prior art of PubChem’2006 discloses  wherein X1 is a Group IIB group metal (formula, Zinc, which is the Group IIB metal, forms the salt with the alpha-hydroxy acid; page 2). 
Because each of the references teach methods for form a metal salt of a hydroxy acid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to substitute zinc, a divalent metal, for the calcium of Balasubramanyam, in order to have provided for wherein X1 is a Group IIB metal, as previously disclosed by PubChem’2006, for adjusting the properties of the compound effecting obesity control (Balasubramanyam; abstract; column 1, lines 5-15).
Therefore, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the instantly claimed invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).
With regard to X1 is a Group VIIA metal, the Examiner turns to the teaching of Balasubramanyam in view of PubChem’2017 and Williams.  PubChem’2017 discloses where the manganese metal is linked to the hydroxy group of malic acid and oxalacetic acid, displacing the hydrogen atom of the hydroxy group (formula, where the metal Mn is linked to the hydroxy group: page 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have modified the compound, as 
Therefore, the invention as a whole was prima facie
Regarding the fact that Balasubramanyam does not disclose the lactone of Formula (II), the Examiner turns to the combined teaching of Balasubramanyam and PubChem’2006 in view of Moffett.
Balasubramanyam and PubChem’2006, in combination, disclose the monomeric HCA compound of claim 1, and Balasubramanyam further discloses wherein the compound is similar to the compound of Formula Il, as shown (Formula Il; column 2, lines 50-65) wherein X1 is a divalent metal from Group IIA (the calcium ion, which is the metal from Group IIA, is attached to the carboxy group attached to the C2 carbon atom of the hydroxycitric acid, where the numbering of the carbon atoms is identical to the system of the instant application; column 2, lines 50-65); Y1 is hydrogen (the hydrogen atom is in the hydroxy group attached to the C2 carbon atom of the hydroxycitric acid; column 2, lines 50-65), and in a separate embodiment Balasubramanyam further discloses wherein the compound is the lactone (the lactone of hydroxycitric acid is prepared by heating the hydroxycitric acid concentrate at 67 C; column 4, lines 10-20).  Also, PubChem’2006 discloses the compound where the second bond of the divalent metal is linked to the hydroxy group of the alpha-hydroxy acid, thus displacing the hydrogen atom of the hydroxy group (formula, where the second bond of the divalent metal Zn is linked to the hydroxy group of the alpha-hydroxy acid; page 2).  As such, based on the combined teachings of Balasubramanyam and PubChem’2006, it would have been obvious to one of ordinary skill before the effective filing date of the instantly claimed invention to modify the compound of Balasubramanyam , in order to have provided for the compound where the second bond of the divalent metal is linked to the hydroxy group of the alpha-hydroxy acid, thus displacing the hydrogen atom of the 
Additionally, Moffett discloses the compound where the carboxy group attached to the C3 carbon atom forms a lactone with the hydroxy group attached to the C1 carbon atom of the hydroxycitric acid (formula in line 1, image 5, where the carboxy group attached to the C3 carbon atom forms a lactone with the hydroxy group attached to the C1 carbon atom of the hydroxycitric acid; figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention, to have modified the compound, as previously disclosed by Balasubramanyam, in order to have provided for the compound where the carboxy group attached to the C3 carbon atom forms a lactone with the hydroxy group attached to the C1 carbon atom of the hydroxycitric acid, as previously disclosed by Moffett (Moffett, figure 1), to indicate the active groups of the hydroxycitric acid salt that participate in formation of the lactone. Motivation is found in the fact that Balasubramanyam and Moffett both disclose the structures of the salts of the hydroxycitric acid (Balasubramanyam; column 2, lines 50-65) (Moffett; figure 1); that  hydroxycitric acid salt derivatives of both Balasubramanyam and Moffett are designed to be used in beverages and food products (Balasubramanyam; abstract) (Moffett; abstract), and the modification to  Balasubramanyam’s structure, of providing for the compound where the carboxy group attached to the C3 carbon atom forms a lactone with the hydroxy group attached to the C1 carbon atom of the hydroxycitric acid, would 
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success.
 Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanyam et al. (US 6,160,172) (‘172), in view of PubChem (Zinc;2-oxidoacetate, 2006, retrieved 10/19/2021).
Rejected claim 11 covers, inter alia, an active pharmaceutical or nutraceutical ingredient comprised substantially of pure monomeric HCA compound according to claim 1.
However, Balasubramanyam directed to a new soluble double metal salt of group IA and IIA of (-) hydroxycitric acid of general formula 1:
	
    PNG
    media_image3.png
    142
    235
    media_image3.png
    Greyscale

where X is IA group metal : Li or Na or K or Rb or Cs or Fr where Y is IIA group metal : Be or Mg or Ca or Sr or Ba or Ra where the concentration of X in the salt varies from 1.5 - 5 1.0%, the concentration of Y in the salts varies from 2.0 - 50.9%, the concentration of HCA in the salt varies from 31.0 - 93.0% depending on the

The difference between Balasubramanyam and the instantly claimed invention is that there is no disclosure of a compound where the second bond of the divalent metal is linked to the hydroxy group of the alpha-hydroxy acid, thus displacing the hydrogen atom of the hydroxy group.
However, PubChem'2006 discloses the compound where the second bond of the divalent metal is linked to the hydroxy group of the alpha-hydroxy acid, thus displacing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have modified the compound, as previously disclosed by Balasubramanyam, in order to have provided for the compound where the second bond of the divalent metal is linked to the hydroxy group of the alpha-hydroxy acid, thus displacing the hydrogen atom of the hydroxy group, as previously disclosed by PubChem'2006 (PubChem'2006; page 2), for providing alternative representation of the salt of the hydroxycitric acid where hydroxy group of the acid acts as a chelator.  Further, provided that Balasubramanyam and PubChem'2006 both disclose the structures of the salts of the divalent metal with the alpha-hydroxy acids (Balasubramanyam; column 2, lines 50-65) (PubChem’2006; page 2), the modification to Balasubramanyam’s structure, of providing for the compound where the second bond of the divalent metal is linked to the hydroxy group of the alpha-hydroxy acid, thus displacing the hydrogen atom of the hydroxy group, would provide the benefit of disclosing alternative representation of the salt of the hydroxycitric acid where hydroxy group of the acid acts as a chelator; and the product would have use a nutraceutical ingredient.
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Claim Rejections - 35 USC § 103
Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (Food Chemistry, 2010, 120(1)), in view of PubChem (Zinc;2-oxidoacetate, 2006, retrieved 10/19/2021).
Rejected claim 12 covers, inter alia, a pharmaceutical or nutraceutical composition comprised of an active pharmaceutical or nutraceutical ingredient according to claim 11; and a pharmaceutically acceptable excipient.
Dependent claim 13 further limits the pharmaceutical or nutraceutical composition of claim 12.
However, Rao discloses a monomeric hydroxycitric acid (HCA) compound similar to Formula I, as shown (page 236 Fig. 1, structure IIc and IId; left column) where X1 is a divalent metal from Group IIA (the calcium ion, which is the metal from Group IIA, is attached to carboxy group attached to the C2 carbon atom of the hydroxycitric acid, where the number of the carbon atom is identical to the system of the instant application, Fig. 1, page 236); Y1 is hydrogen (the hydrogen atom is in the hydroxy group attached to C2 carbon atom of the hydroxycitric acid; Fig. 1, structure IIc and IId); and Y2 is a monovalent metal (the sodium or potassium ion is attached to the carboxy group linked to the C3 carbon atom of the hydroxycitric acid; Fig. 1, structure IIc and IId).  
Further, Rao discloses a method for preparing HCA of IIc and IId; wherein the purity of IIc was <,99% and the purity of IId was <98%.  (page 236, right column).  Furthermore, Rao discloses that the salt of HCA can be administered to rats as an aqueous solution.  (water is a pharmaceutical acceptable excipient). (page 237, right column, 1st
For the purpose of examination it is to be noted that Y of ‘Rao is interpreted as equal to X1 of the instantly claimed formula (I) and X of Rao is interpreted as equal to Y2 of the instantly claimed formula (I).
The difference between Rao and the instantly claimed invention is that there is no disclosure of a compound where the second bond of the divalent metal is linked to the hydroxy group of the alpha-hydroxy acid, thus displacing the hydrogen atom of the hydroxy group.
However, PubChem'2006 discloses the compound where the second bond of the divalent metal is linked to the hydroxy group of the alpha-hydroxy acid, thus displacing the hydrogen atom of the hydroxy group (formula, where the second bond of the divalent metal Zn is linked to the hydroxy group of the alpha-hydroxy acid; page 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have modified the compound, as previously disclosed by Rao, in order to have provided for the compound where the second bond of the divalent metal is linked to the hydroxy group of the alpha-hydroxy acid, thus displacing the hydrogen atom of the hydroxy group, as previously disclosed by PubChem'2006 (PubChem'2006; page 2), for providing alternative representation of the salt of the hydroxycitric acid where hydroxy group of the acid acts as a chelator.  Further, provided that Rao and PubChem'2006 both disclose the structures of the salts of the divalent metal with the alpha-hydroxy acids (Rao; page 236 Fig. 1, structure IIc and IId; left column) (PubChem’2006; page 2), the modification to Rao’s structure, of providing for the compound where the second bond of the divalent metal is linked to the hydroxy group of the alpha-hydroxy acid, thus displacing the hydrogen atom of the 
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Regarding claim 13, Rao’s HCA of IId is similar to Formula IIB (7) of Table 3 of the instantly claimed invention.  Thus, the claim would be obvious for the reasons set out above with for claim 12.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 7,208,615 (Gokaraju et al.); U.S. 2010/0152488 (Rao et al.); U.S. 7,741,370 (Gokaraju et al.) ; WO 2004/100682 (INDFRAG Ltd.); EP 0866137 (Lupin Lab. Ltd.) and JP 2014218442 (JP6006162; Kobayashi et al.).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggest a motivation for the pharmaceutical or nutraceutical composition comprised of an HCA monomeric of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622